Citation Nr: 0621883	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to service connection for hypertension with 
coronary artery disease.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability rating.  That decision also denied 
service connection for hypertension and denied entitlement to 
TDIU.

The case was previously before the Board in February 2004, 
when it was remanded for retrieval of records and an 
examination of the veteran with medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In July 2003, the veteran's representative filed a claim for 
an earlier effective date for service connection for diabetes 
mellitus.  This issue has not been adjudicated, and is not 
properly before the Board at this time.  The issue is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
manifested by the need for an oral hypoglycemic agent and 
restricted diet; it is not manifested by the need for insulin 
and regulation of activities, episodes of ketoacidosis, 
weight loss, the need for hospitalization, or additional 
complications.

2.  There is no medical evidence of record which reveals that 
the veteran had a diagnosis of hypertension during service or 
within the first year after separation from service.  

3.  There is no competent medical evidence which indicates 
that the veteran's current hypertension is relate to military 
service or that it is proximately due to, or the result of, 
the service-connected diabetes mellitus.  

4.  There is no any competent medical evidence which 
indicates that the veteran's service-connected diabetes 
mellitus causes an increase in the severity of his 
hypertension.  

5.  The veteran's service-connected disabilities include:  
post-traumatic stress disorder (PTSD) at a 50 percent 
disability rating, diabetes mellitus at a 20 percent 
disability rating, tinnitus at a 10 percent disability 
rating,  and hearing loss at a 10 percent disability rating; 
his total combined service-connected disability rating is 70 
percent.

6.  The medical evidence of record reveals that the veteran's 
service-connected disabilities do not preclude substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2005).

2.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).

3.  The requirements for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 4.1, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
May 2001, March 2004, and October 2004 satisfied the duty to 
notify provisions with respect to the veteran's claims.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  The issues on appeal have 
been adjudicated in the June 2005 Supplemental Statement of 
the Case which is subsequent to the most recent letters 
providing the required notice.  There is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the claims file 
for the veteran, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected diabetes mellitus as well as the criteria for 
service connection and TDIU.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims on appeal.  

II.  Increased Disability Rating for Diabetes Mellitus

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection for 
his diabetes mellitus.  Accordingly, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 38 
C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.

The veteran's service-connected diabetes mellitus is 
presently rated at a 20 percent disability rating which 
contemplates diabetes mellitus that requires insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet.  A 40 percent rating contemplates diabetes mellitus 
which requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted when the 
diabetes mellitus requires all of those conditions for a 40 
percent evaluation, plus evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected diabetes mellitus.  The medical 
evidence of record clearly shows that the veteran is on an 
oral hypoglycemic agent and a restricted diet.  This is 
confirmed by a December 2004 VA examination report and a 
large volume of VA medical treatment records.  There is 
absolutely no medical evidence of record that the veteran 
requires use of insulin, or that he has ketoacidosis, or that 
his diabetes mellitus has required hospitalization.  There is 
also no evidence of any other complications resulting from 
the veteran's service-connected diabetes mellitus.  
Specifically, numerous eye treatment records show that the 
veteran has no diabetic eye symptoms.  The veteran has also 
asserted that the edema in his legs is a symptom of his 
diabetes mellitus which should be rated separately.  However, 
the medical evidence of record clearly shows that the 
veteran's leg edema is the result of a post-service injury 
and is completely unrelated to his service-connected diabetes 
mellitus.  As the veteran's service-connected diabetes 
mellitus does not meet any criteria to warrant a rating in 
excess of 20 percent, an increased rating must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his service-
connected diabetes mellitus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

III.  Service Connection for Hypertension

The veteran claims entitlement to service connection for 
hypertension.  He has made two different assertions with 
respect to this claim.  First he alleged that he was 
diagnosed with hypertension during active service.  Second he 
claims that his service-connected diabetes mellitus has 
caused, or aggravated his hypertension.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
cardiovascular-renal disease, including hypertension, may 
also be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Despite the veteran's claims to the contrary, there is no 
indication that the veteran had any complaints of, or 
treatment for, hypertension, or any other cardiovascular 
disorder, during service.  The veteran's service medical 
records are complete and do not show any elevated blood 
pressure readings or diagnosis of hypertension.  In June 
1968, separation examination of the veteran was conducted and 
revealed that the veteran's heart, and vascular system were 
"normal," with no abnormalities noted by the examining 
physician.  The veteran's blood pressure was recorded as 
being 120/80.  Review of the medical evidence of record also 
does not reveal that the veteran was diagnosed with 
hypertension within the first year after separation from 
service.  

In December 2004, a VA examination of the veteran was 
conducted.  The examining physician reviewed the veteran's 
medical history and the medical evidence of record.  Testing 
revealed the veteran's blood pressure was 120/80.  The 
physician's opinion was that the veteran's hypertension was 
not caused by, or aggravated by, the service-connected 
diabetes mellitus.  A large volume of VA medical evidence of 
record reveals that the veteran has hypertension which is 
presently controlled with prescribed medication.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  There is 
simply no medical evidence that the veteran had hypertension 
during service or that it manifested within the first year 
after the veteran's separation from service.  Rather, the 
medical evidence of record reveals that the veteran was first 
diagnosed with hypertension decades after service.  Moreover, 
there is no medical opinion of record which indicates that 
the veteran's hypertension is related to, or caused by, or 
aggravated by his service-connected diabetes mellitus.  The 
medical evidence of record reveals that the two disabilities 
are unrelated.  Accordingly, service connection for 
hypertension is denied.  

Again, as the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)

III.  TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2005).

In this case, the record shows that service connection has 
been established for PTSD at a 50 percent disability rating, 
diabetes mellitus at a 20 percent disability rating, hearing 
loss at a 10 percent disability rating, and tinnitus at a 10 
percent disability rating.  The veteran's combined service-
connected disability rating is 70 percent.  Accordingly, the 
veteran meets the threshold combined disability rating 
criteria for consideration for a TDIU rating under 38 C.F.R. 
§ 4.16(a).  However, the preponderance of the evidence is 
still against the assignment of a TDIU rating because the 
veteran is not shown to be unemployable due to his service-
connected disabilities.  

The record reflects that in May 1997, while driving a tractor 
trailer, the veteran was in an accident and sustained an 
injury to the back of his left leg.  He developed chronic 
cellulitis with chronic edema and vascular insufficiency of 
the left lower extremity.  In an application dated in July 
1998, the veteran reported that he had a high school 
education and was totally disabled as a result of the May 
1997 left leg injury.  VA examination in November 1998 
revealed that he had chronic swelling over the left leg as 
well as chronic venous stasis of the left leg, as well as 
similar changes of the right leg, although not as profuse.  

By a rating decision dated in January 1999 the RO held that 
the veteran was permanently and totally disabled and entitled 
to nonservice-connected pension benefits as a result of the 
left lower extremity disability.  The veteran was also found 
to be disabled for Social Security Administration purposes, 
however, this agency has reported that its records regarding 
this decision are no longer available.

VA medical records include a prosthetics evaluation dated in 
December 2000 which reflects that the veteran's medical 
conditions included the following:  obesity (5'10" and 354 
pounds); chronic obstructive pulmonary disease; diabetes; 
obstructive sleep apnea; hypertension; as well as residuals 
of the 1997 injury to the left lower leg with chronic 
infection.

In December 2004, VA examinations for diabetes mellitus and 
PTSD were conducted.  The evidence provided in these 
examination reports, along with the other medical evidence of 
record, is that the primary reason for the veteran's 
unemployability is his nonservice-connected edema of the 
legs, not his service-connected disabilities.  However, even 
where the record establishes clearly that the veteran 
originally became unemployable and has remained unemployable 
due to nonservice-connected disabilities and his age, the 
Board must still determine whether the service-connected 
disabilities are now so severe as to preclude employment.  
Pratt v. Derwinski, 3 Vet. App. 269 (1992).  In making this 
determination, the veteran's nonservice-connected 
disabilities and his advancing age are not for consideration.  
Hersey v. Derwinski, 2 Vet. App. 91 (1996).  The Board's task 
is to determine whether there are circumstances in this case 
apart from the nonservice-connected conditions and advancing 
age which would justify a total disability rating based on 
unemployability.

After a review of the entire record, it is the opinion of the 
Board that the impairment associated with the veteran's 
service-connected PTSD, diabetes mellitus, hearing loss, and 
tinnitus does not preclude substantially gainful employment.  
To this end, the Board is persuaded by a review of the 
medical evidence.  The Board places significant probative 
value on the results of VA examinations in December 2004 
which provided detailed information concerning the veteran's 
PTSD and diabetes.  The severity of the diabetes has been 
addressed above.  The psychiatric examiner in December 2004 
noted that psychiatrically, the veteran demonstrated moderate 
social and occupational dysfunction and would have limited 
employment options.  This impairment is reflected in the 50 
percent rating currently assigned for the PTSD and does not 
indicate that the PTSD, even when considered in conjunction 
with the other service-connected disabilties, renders the 
veteran unemployable. 

Based upon the evidence of record, the Board finds the 
veteran is properly rated at a combined service-connected 
disability rating of 70 percent which does meet the criteria 
of the assignment of TDIU.  38 C.F.R. §§ 3.340, 4.16(a).  
However, the evidence of record clearly indicates that it is 
not the veteran's service-connected disabilities which render 
him unemployable, but rather his nonservice-connected leg 
edema.  The Board finds that there are no circumstances in 
this case apart from the nonservice-connected conditions and 
advancing age which would justify a total disability rating 
based on unemployability.  As there is no probative evidence 
tending to demonstrate that the veteran is unemployable as a 
result of his service-connected disabilities, the Board finds 
entitlement to TDIU must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus is denied.

Service connection for hypertension is denied.  

Entitlement to TDIU is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


